DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cazemier (US 2005/0019461 A1).
Claim 23 is directed to the antimicrobial powder composition and recites the following limitations:
 An antimicrobial powder for reducing microorganisms on meat, said antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone or in combination with a plant extract, said plant extract comprising olive extract, hibiscus extract, or a combination thereof, wherein the antimicrobial composition is in a powder form, wherein an effective amount of said antimicrobial powder is applied to a surface of the meat by spray-treatment using a powder electrostatic spray apparatus, wherein the antimicrobial powder effectively reduces the microorganism population on the meat surface by about 1 log to about 2.6 logs.
Claim 23 is directed to the antimicrobial powder composition. The following limitations are pertinent to the composition:
An antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone or in combination with a plant extract, said plant extract comprising olive extract, hibiscus extract, or a combination thereof, wherein the antimicrobial composition is in a powder form.

The recitation “for reducing microorganisms on meat” is directed to the intended use of the composition.
The recitation “wherein an effective amount of said antimicrobial powder is applied to a surface of the meat by spray-treatment using a powder electrostatic spray apparatus, wherein the antimicrobial powder effectively reduces the microorganism population on the meat surface by about 1 log to about 2.6 logs” is directed to the method of using such composition.
Therefore, claim 23 is rejected as follows.
In regard to claim 23, Cazemier discloses an antimicrobial composition comprising a mixture of at least 20 wt. % lactic acid (Abstract).
In regard to the powder recitation, Cazemier discloses that antimicrobial composition comprising lactic acid may be used either in solid or liquid form. Cazemier further discloses:
[0012] In another preferred embodiment the lactic acid or its derivative is attached to a support. This provides a convenient way to obtain the antimicrobial composition in solid powdered form.

In regard to the antimicrobial recitation, Cazemier discloses that composition comprising lactic acid has antimicrobial properties ([0001], [0003]).
Further in regard to the lactic acid, Cazemier discloses that the amount of lactic acid in the antimicrobial composition is up to 99 wt. % ([0013]).
Cazemier discloses that composition may further comprise various additives including plant extracts ([0018]).
Hence, Cazemier anticipates claim 23. 
Alternatively, in regard to the recitations of reduction of the microorganism population on the meat surface by about 1 log to about 2.6 logs in claim 23, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its . 

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
On pages 5-6 of the Reply to the Reply to the Non-Final Office action mailed 02/19/2021, Applicant present the following arguments:
Applicant respectfully disagrees and asserts that the Cazemier prior art cannot anticipate the claims because the Cazemier prior art does not teach all the elements in each of these claims. Further still, in order for Cazemier to make obvious the claimed invention, Cazemier must specifically disclose, teach, suggest and/or motivate one of ordinary skill to modify the disclosures to arrive at the claimed invention. Applicant respectfully asserts that Cazemier, in this case, fails to do so.
Feature 1:
For example, claim 23 recites the feature of an ANTIMICROBIAL powder for
REDUCING MICROORGANISMS ON MEAT.
Discussions of Feature 1:
The feature of an ANTIMICROBIAL powder for REDUCING MICROORGANISMS ON MEAT is important in this invention. The use of a readily absorbable antimicrobial powder composition helps to prevent food spoilage, specifically for meat.


Discussion of Cazemier with Respect to Feature 1:
The Cazemier prior art does not have the feature of an ANTIMICROBIAL powder for REDUCING MICROORGANISMS ON MEAT. In fact, this prior art does not have any component equivalent to said feature.
Applicant’s arguments are directed to the intended use of the antimicrobial powder comprising an antimicrobial composition of lactic acid powder. 
In response to applicant's argument that antimicrobial powder reduced microorganisms on meat, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Further in regard to the recitation “wherein an effective amount of said antimicrobial powder is applied to a surface of the meat by spray-treatment using a powder electrostatic spray apparatus, wherein the antimicrobial powder effectively reduces the microorganism population on the meat surface by about 1 log to about 2.6 logs”, it is noted that this limitation is directed to the method of using such composition. Claim 23 is directed to the antimicrobial powder composition. Claim 23 is not directed to the method of meat treatment. The following limitations are pertinent to the composition:
An antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone or in combination with a plant extract, said plant extract comprising olive extract, hibiscus extract, or a combination thereof, wherein the antimicrobial composition is in a powder form.
On pages 6-7 of the Reply to the Reply to the Non-Final Office action mailed 02/19/2021, Applicant presents arguments regarding the plant extract comprising olive extract, hibiscus extract, or a combination thereof 
Feature 2:
For example, claim 23 recites the feature of a plant extract comprising olive extract, hibiscus extract, or a combination thereof.
Discussions of Feature 2:
The feature of a plant extract comprising olive extract, hibiscus extract, or a combination thereof is important in this invention because it provides an effective antimicrobial agent that is derived from plants and more environmentally friendly, instead of using harsh chemicals such as chlorine.
Discussion of Cazemier with Respect to Feature 2:
The Cazemier prior art makes only mention of plant extracts in its disclosure, specifically in paragraph [0018], “The antimicrobial composition that are commonly added to animal nutrition, such as one or more ingredients selected from calcium salts such as carbonates, phosphates and sulfates, electrolytes, proteins, amino acids, pre-and probiotics, plant extracts, ethereal oils, animal fat, vitamins and (trace) minerals.”
In response to this argument, it is noted that the presence of the plant extract is not required by claim 23. Applicant’s attention is directed to claim 23:
 An antimicrobial powder for reducing microorganisms on meat, said antimicrobial powder comprising an antimicrobial composition of lactic acid powder, alone OR in combination with a plant extract...
Hence, claim 23 reads on lactic powder alone without plant extract. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791